Citation Nr: 0918177	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-31 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability manifested by depression and/or anxiety. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and M.Z.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to March 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
depression and anxiety.  The Veteran perfected an appeal of 
the March 2006 rating determination to the Board.  In October 
2007, the Veteran testified at a Travel Board hearing before 
the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.  In a January 
2008 decision, the Board denied the claim.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2008 
Order, the Court granted a Joint Motion to Remand by VA's 
Secretary and the Veteran, through his representative, and 
remanded the case to the Board for action consistent with the 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Further development is required prior to readjudicating the 
Veteran's claim.

The Veteran, through his representative, submitted additional 
evidence pertinent to his claim in April 2009.  In an April 
2008 letter, Dr. J.K. reported that he diagnosed the Veteran 
with major depression, psychoactive substance abuse, and 
adjustment disorder with anxiety.  Dr. J.K. noted that the 
Veteran was sexually assaulted on multiple occasions by his 
team members during episodes of hazing.  Dr. J.K. maintained 
that having examined the Veteran's service medical records, 
it was his professional opinion that more likely than not the 
Veteran did develop his severe anxiety and depression during 
active service as a direct result of these severe and 
traumatic sexual assaults and his reported continuous hazing 
by other members of his unit.  

The Board observes that the Veteran has for the first time 
claimed that he was sexually assaulted in service and that he 
has a current psychiatric disorder due to the sexual assault.  
This argument, or even a report of harassment in service, was 
never raised before the RO, the Board, or the Court.  In the 
April 2008 letter, Dr. J.K. also indicated that the Veteran's 
records showed that he was treated for anxiety and its 
symptoms during his active service at the time of the sexual 
assaults.  The Board observes that what the service treatment 
records actually show is that the Veteran was seen in October 
1974 for drug abuse and situational depression.  It was noted 
that the Veteran was depressed about being away from his 
family and girlfriend, and it was noted that he took a 
hallucinogenic drug five days prior.  In February 1975, the 
Veteran underwent a psychiatric evaluation for complaints of 
infrequent short periods of feeling paranoid since he used 
LSD several months prior.  It was noted that the Veteran was 
also seeking a means of returning to the East coast to be 
near his mother who was living alone, becoming an alcoholic, 
and deteriorating both physically and mentally.  The service 
examiner diagnosed transient situational disturbance 
secondary to family problems and possible "flashback" 
phenomenon.  No further complaints were documented during 
service.  The March 1978 separation examination report and 
report of medical history were negative for complaints or 
findings referable to a psychiatric disorder.   

Dr. J.K.'s characterization of this evidence is incomplete.  
He provides no basis for concluding that the in-service 
complaints were likely in response to undocumented multiple 
sexual attacks alleged to have been perpetrated on the 
Veteran when the documented reports at that time were of the 
Veteran's drug use and situational depression due to 
nonservice related factors.  Dr. J.K.'s opinion was also 
rendered without the benefit of a review of the Veteran's 
entire claims file, which fails to reflect the Veteran even 
reporting harassment by fellow servicemen, let alone the 
hazing attacks only recently reported.  The Board, however, 
recognizes that the evidence of record need only indicate 
that the claimed disability may be associated with an 
incident of service, which is a low threshold, to trigger 
VA's duty to provide a medical nexus opinion.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). As 
the Veteran is currently diagnosed with the claimed 
disability, and there is an indication in the record that the 
claimed disability could possibly be associated with his 
service, the Board finds that it is necessary to afford the 
Veteran a VA examination and obtain a medical nexus opinion 
based on a comprehensive review of the entire claims file, 
including service and post-service medical evidence.  

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

As the Veteran is now claiming his current psychiatric 
disorder is related to a personal assault in service, the 
Veteran should be asked to complete a personal assault 
stressor questionnaire.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a personal assault 
stressor questionnaire to complete with 
regard to his claimed sexual assaults 
in service.

2.  Schedule the Veteran for a VA 
mental examination by a psychiatrist to 
determine the nature of any 
current acquired psychiatric disorder 
manifested by depression and/or 
anxiety, and to provide an opinion as 
to its possible relationship to 
service.  The claims file should be 
provided to and reviewed by the 
examiner.  The examiner should opine as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current acquired psychiatric 
disorder manifested by depression 
and/or anxiety is related to the 
Veteran's military service.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


